Citation Nr: 1021450	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for varicose veins of the right leg, on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to October 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in June 2007 by the 
undersigned Veterans Law Judge. 

In August 2007 and April 2009, the Board remanded this claim 
for additional development.  In October 2009, the Board 
denied entitlement to a rating higher than 40 percent on a 
schedular basis, and remanded a claim for a higher rating on 
an extraschedular basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.321(b) (2009), an extraschedular 
evaluation may be assigned in exceptional cases where the 
schedular evaluations are found to be inadequate.  The 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

In October 2009, this claim was remanded for consideration of 
an extraschedular rating.  In a February 2010 Supplemental 
Statement of the Case (SSOC) the RO decided submission for 
extraschedular consideration to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits was not warranted.

During the VA examination of July 2009, the examiner reported 
that the Veteran used to be a heavy machinery operator but 
was no longer employed because of right leg pain and 
varicosities.  The Veteran has also testified that he was no 
longer able to work because his leg was so painful, would 
become numb, and made it hard to walk and move.  See BVA 
Hearing Transcript June 2007.  The Board notes that the 
Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss current 
pain and other experienced symptoms.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, the Board finds the 
Veteran's assertions to be credible, as the medical evidence 
of record supports his statements.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

The medical evidence suggests that there is marked impairment 
with employment.  The authority to assign extraschedular 
ratings has been delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board.  

In light of this, submission to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits for extraschedular consideration under 38 C.F.R. § 
3.321 (b)(1) is required.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected varicose veins of the right 
leg.  Documentation such as work 
attendance records should be requested.  
Give the Veteran the appropriate notice 
and time to provide this evidence.  
Document all efforts in this regard.  

2.  Submit the Veteran's case to the 
Director of the Compensation and 
Pension Service or the Under Secretary 
for Benefits to consider the claim for 
an extraschedular rating for the 
service-connected right leg varicose 
veins.

3.  If the extraschedular rating for 
right leg varicose veins is denied, the 
Veteran should be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

